Citation Nr: 1549319	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  13-33 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as due exposure to herbicides and contaminated water at Camp Pendleton.

2.  Entitlement to a higher initial rating in excess of 10 percent for service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to July 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision by the RO in Nashville, Tennessee that denied service connection for diabetes mellitus, and granted service connection and a 10 percent rating for tinnitus.

A videoconference hearing was held in September 2015 before the undersigned acting Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The issues of entitlement to service connection for flat feet (pes planus), and for an increased rating for service-connected bilateral hearing loss have been raised by the record in March 2014 and September 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

On September 18, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of his appeal as to the issue of entitlement to a higher rating for tinnitus is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to a higher rating for tinnitus by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn his appeal as to the issue of entitlement to a higher rating for tinnitus and, hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to a higher rating for tinnitus, and it is dismissed.


ORDER

The appeal for entitlement to a higher rating for tinnitus is dismissed.



REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim of service connection for diabetes mellitus, type II.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Medical evidence of record shows that the Veteran has been diagnosed with diabetes mellitus, type II, and thus the determinative question is whether this disease is related to his service.  By the Veteran's report, this disease was first diagnosed in 1988, by the Department of Health and Rehabilitation.  See hearing transcript, page 3.  He said that he was treated for diabetes mellitus by Dr. L. at that time.  Records of this treatment are not on file, and the AOJ should attempt to obtain these private medical records.

The appellant contends that his current diabetes mellitus is the result of exposure to herbicides (including Agent Orange) and contaminated water during his active service at Camp Pendleton from December 1968 to July 1970.  He has stated that all of the grass was removed from the artillery range at that base, and believes that chemicals were used to kill the grass, and that he was exposed to Agent Orange on the range.  He also testified that their drinking water on the base was obtained from fireplugs, and that he believes it was contaminated.  He does not contend, and the evidence does not reflect, that he served in Vietnam during the Vietnam era, and thus he is not presumed to have been exposed to herbicides on that basis.   

The Board finds that additional development is needed as to the Veteran's claimed exposure to herbicides and contaminated water at Camp Pendleton from December 1968 to July 1970.  On remand, the AOJ should attempt to verify his claimed exposure.  

The AOJ should also obtain the Veteran's service personnel records, and associate them with the claims file.

The Veteran has not undergone VA examination as to this claim.  The Board finds that in light of the current diagnosis of diabetes mellitus, and the insufficient competent medical evidence to decide the claim, a VA medical nexus opinion is needed to determine the etiology of this current disease, with a review of the claims file and medical evidence, and an adequate supporting rationale.  See 38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  The examiner should be asked to provide a medical opinion as to whether current diabetes mellitus, type II, is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all VA or private medical care providers that have evaluated or treated him for diabetes mellitus since service.  With his authorization, obtain all identified records that are not already in the claims file.  

In particular, attempt to obtain private medical records dated in 1987 and 1988 from the Department of Health and Rehabilitation (presumably in the Veteran's home state) and from Dr. L. (See hearing transcript, pages 3,4).  

2.  Make all attempts to verify the Veteran's claimed exposure to herbicides and contaminated water at Camp Pendleton from December 1968 to July 1970.  Request assistance from the service department where necessary.

3.  Obtain the Veteran's service personnel records and associate them with his electronic claims file.

4.  Upon receipt of all additional records, forward the claims file to a VA examiner, to obtain a medical nexus opinion concerning the etiology of current diabetes mellitus, type II.  The claims file must be made available to and reviewed by the examiner for the pertinent medical and other history.  The examiner should specifically respond to the following question:

What is the likelihood (very likely, as likely as not, or unlikely) that current diabetes mellitus, type II is related to the Veteran's military service, including to claimed exposure to toxic substances at Camp Pendleton? 

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

5.  After the requested development has been completed, the AOJ should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


